t c memo united_states tax_court ronald j zenzen petitioner v commissioner of internal revenue respondent docket no filed date ronald j zenzen pro_se tracie m knapp for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioner’s drag racing activity is to be treated as an activity engaged in for profit under sec_183 the trial of this case was held on date in st paul minnesota unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time his petition was filed petitioner resided in minnesota for over years and during the years in issue petitioner worked full time as a mechanic for xcel energy formerly known as northern states power during the years in issue petitioner’s annual salary was approximately dollar_figure the combined total salaries of petitioner and his wife were dollar_figure in dollar_figure in and dollar_figure in around petitioner began participating in drag racing as a volunteer crew member and mechanic volunteering with various racing teams and gaining experience and knowledge between and petitioner received no compensation_for his drag racing activities during these years petitioner owned a transporter which he used to move drag racing cars to racing events in petitioner purchased his first drag racing car and began racing it himself in petitioner established his own drag racing team with his two children petitioner and his two children were the only members of petitioner’s drag racing team and were the only individuals who conducted maintenance on and raced petitioner’s drag racing cars in petitioner purchased a chevrolet corvette for dollar_figure to race in petitioner purchased a chevrolet iroc-z28 for dollar_figure also to race petitioner replaced this car’s engine with a used stock car motor which cost petitioner dollar_figure in petitioner sold this car for dollar_figure also in petitioner purchased a new transporter to haul his drag racing cars to races and to use as an office and sleeping space when petitioner’s racing team competed away from home in petitioner made some improvements to his racing cars and acquired various other assets to be used in connection with his drag racing activity at no time did petitioner have a written business plan for his drag racing and he did not maintain a general ledger annual budget and expense forecasts or a separate bank account relating to his drag racing activity petitioner merely saved receipts reflecting his drag racing expenses at no time before or during the years in issue did petitioner speak with a business adviser about ways to make a profit in drag racing petitioner took several steps to improve his team’s performance in local regional and national drag racing competitions in petitioner purchased a chevrolet camaro for dollar_figure to race after purchasing this car petitioner established regular communication with the car’s builder who advised petitioner on improving the car’s performance petitioner communicated with hi-performance engine services hi-performance a nationally regarded builder of race car engines for advice parts and service relating to his cars petitioner did not pay hi-performance for its advice during race seasons petitioner and his children would spend about hours per week preparing the race cars this time was in addition to the time spent participating in weekend races during the off-season petitioner and his children would spend about hours per week working on the race cars occasionally petitioner had the engines in his race cars refreshened to increase performance petitioner approximates that dollar_figure was spent in each of the years in issue to refresh the engines through his drag racing activity petitioner was able to spend a significant amount of time with his children which brought him personal pleasure petitioner did not pay his children for their involvement in petitioner’s drag racing activity and all winnings from race events were used in the maintenance of the racing cars and the transporter during the years in issue petitioner did not receive any income from commercial sponsors for his drag racing cars however petitioner’s drag racing cars each displayed to contingency sponsor decals the owner of a race car with that number of contingency sponsor decals who wins a national drag racing event would receive approximately dollar_figure and for a second-place finish dollar_figure for a first-place finish at a divisional event the owner would receive approximately dollar_figure and for a second-place finish dollar_figure during the years in issue the only income petitioner received from his drag racing activity came from race winnings which petitioner’s team occasionally won at various local divisional and national racing events petitioner did not receive any income from contingency sponsors for any of the years in issue the following table summarizes all of petitioner’s drag racing income during the years in issue 1these amounts apparently reflect both contingency awards and purse winnings from a race race date type of event income local local local local local national local local divisional dollar_figure before filing his federal_income_tax return petitioner spoke with his accountant joan jaye to determine whether to file a schedule c profit or loss from business in connection with his drag racing activity specifically petitioner and ms jaye discussed the nine factors under sec_1_183-2 income_tax regs as a result of this discussion petitioner decided to file a schedule c in connection with his and federal_income_tax returns petitioner timely filed his and federal_income_tax returns as noted petitioner attached to each of these returns a schedule c claiming income and expenses relating to petitioner’s drag racing activity as follows year income expenses schedule c net_profit_or_loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number on audit respondent disallowed in full petitioner’s claimed schedule c drag racing losses on the basis that petitioner was not engaged in the drag racing activity with the intent to make a profit respondent recharacterized expenses relating to petitioner’s drag racing activity as nondeductible personal expenditures opinion sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business in the case of an activity_not_engaged_in_for_profit sec_183 generally limits allowable deductions attributable to the activity to the extent of gross_income generated by the activity sec_183 the test for determining whether a taxpayer is carrying on an activity for profit is whether the taxpayer’s actual and honest objective in engaging in the activity is to make a profit see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir although the taxpayer’s expectation of profit need not be reasonable it must be a good-faith expectation see 72_tc_28 sec_1_183-2 income_tax regs greater weight is to be given to objective facts than to a taxpayer’s statement of intent see dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexhaustive list of factors to be considered in determining whether an activity is engaged in for profit no single factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective 544_f3d_900 8th cir affg tcmemo_2007_309 see also 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 petitioner bears the burden_of_proof on this issue see rule a 72_tc_411 affd without published opinion 647_f2d_170 9th cir we discuss below each factor as applied to petitioner’s drag racing activity manner in which the taxpayer carried on the activity-- sec_1 b income_tax regs elements relevant to this factor include whether the taxpayer maintained complete and accurate books_and_records whether the taxpayer conducted the activity in a manner substantially_similar to comparable businesses that are profitable and whether changes were attempted in order to improve profitability 72_tc_659 emerson v commissioner tcmemo_2000_137 2petitioner has neither claimed nor shown that he has satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue petitioner argues that in he attempted to convert his racing activity into a for-profit business venture petitioner however did not maintain books or written records had no formal business plan and did not create annual budget and expense forecasts relating to drag racing although a taxpayer is not required to maintain a sophisticated system of accounting the taxpayer should keep documents that allow the taxpayer to make informed business decisions 809_f2d_355 7th cir affg tcmemo_1985_523 see also whitener v commissioner tcmemo_1979_415 taxpayer who kept no business books_or_records did not conduct his stock car racing activity in a businesslike manner petitioner saved receipts from expenses relating to his drag racing however there is no evidence that petitioner used these receipts as a management tool to reduce expenses or increase profitability petitioner offered no evidence of how comparable profitable businesses operate this factor weighs against petitioner expertise of the taxpayer or his advisors-- sec_1_183-2 income_tax regs petitioner had extensive experience with drag racing he has been involved in the activity in various capacities for over years during the years in issue petitioner sought advice on 3petitioner concedes that before he engaged in the drag racing activity essentially as a hobby ways to improve the performance of his drag racing cars however the focus here is on expertise and preparation with regard to the economic aspects of the activity wesinger v commissioner tcmemo_1999_372 petitioner has not shown that he possessed the requisite expertise regarding the business aspects of drag racing or that he relied on anyone who had that expertise the fact that petitioner did not seek advice on the economic aspects of his drag racing activity suggests that petitioner lacked a profit objective see filios v commissioner tcmemo_1999_92 affd 224_f3d_16 1st cir this factor favors respondent time and effort expended in carrying on the activity-- sec_1 b income_tax regs petitioner dedicated a significant amount of time and effort to his drag racing activity while this fact tends to favor petitioner’s position petitioner also derived substantial personal enjoyment from drag racing for over years petitioner considered drag racing a hobby--it is unlikely that in and petitioner ceased to derive similar enjoyment from the activity petitioner found personal pleasure in traveling to weekend race events watching his team participate in events and developing friendships with individuals involved in drag racing the time petitioner devoted to his drag racing activity was also time petitioner spent with his children on balance we find that this factor is neutral expectation that assets may appreciate in value-- sec_1 b income_tax regs petitioner claims that as a result of maintenance and improvements petitioner and his team made to petitioner’s drag racing cars petitioner expected his cars to appreciate in value petitioner directs our attention to his chevrolet iroc-z28 which petitioner purchased in for dollar_figure and sold in for dollar_figure petitioner claims that he sold this car at a gain even after the cost of the replacement engine and other improvements he made we have held however that when property’s appreciation in value is independent of the claimed business activity the gain realized from a sale of the property will not be a significant factor in evaluating the nature of the activity in question spear v commissioner tcmemo_1994_354 wright v commissioner tcmemo_1990_630 ruben v commissioner tcmemo_1986_260 affd without published opinion 852_f2d_1290 9th cir petitioner has failed to show how the increase in value of this car--or for that matter of any other asset--is attributable to petitioner’s success in drag racing activity rather than to the value of petitioner’s labor this factor favors respondent success of taxpayer in other activities-- sec_1_183-2 income_tax regs petitioner was not involved in any other business activities apart from his employment with xcel energy this factor favors respondent taxpayer’s history of income or losses-- sec_1_183-2 income_tax regs a series of losses during the startup_period of an activity is not necessarily an indication that the activity is not engaged in for profit bearing in mind however that the objective must be to realize a profit on the entire operation--future net_earnings and also enough earnings to recoup losses that have been incurred in intervening years 45_tc_261 affd 379_f2d_252 2d cir emerson v commissioner tcmemo_2000_137 during the years in issue petitioner received only dollar_figure in cash awards while spending dollar_figure on his racing activity petitioner’s losses increased substantially from to and even more substantially from to on the basis of petitioner’s record of significant losses we find it unlikely that petitioner will be able to recoup his expenditures this factor favors respondent amount of occasional profits if any-- sec_1_183-2 income_tax regs with the exception of the occasional small cash awards petitioner received petitioner’s drag racing activity produced no income an opportunity to earn a substantial ultimate profit in a highly speculative venture may be sufficient to indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs drag racing is unquestionably a highly speculative venture petitioner however has not convinced us that he had a real opportunity to earn a profit in his drag racing activity the losses petitioner incurred in connection with his drag racing activity were over times the amount of income earned this factor favors respondent financial status of the taxpayer-- sec_1_183-2 income_tax regs the rationale for this rule is that a taxpayer with substantial income unrelated to the activity can more easily afford to operate the activity as a hobby emerson v commissioner supra during the years in issue petitioner worked full time at xcel energy earning an annual salary of dollar_figure and the combined total wages of petitioner and his wife during each of the years in issue exceeded dollar_figure substantial income from sources unrelated to the activity in question--particularly if losses from the activity generate substantial tax benefits--may indicate that an activity is not engaged in for profit sec_1_183-2 income_tax regs this factor favors respondent elements of personal pleasure-- sec_1_183-2 income_tax regs it is indisputable that petitioner obtained enjoyment from his drag racing activity especially considering the extra time he was able to spend with his children this factor favors respondent on balance we are not convinced that during the years in issue petitioner engaged in the drag racing activity for profit to the contrary we believe that petitioner was engaged in this activity because of his long-held interest in drag racing derived substantial personal pleasure from the activity and had no good-faith expectation of making a profit petitioner’s losses are not deductible to reflect the foregoing decision will be entered for respondent 4in the combined wages of petitioner and his wife were dollar_figure an approximately 44-percent increase from petitioner’s drag racing expenses in were dollar_figure an increase of over percent from
